EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with BRIAN GORDAYCHIK on 3/8/2022.
	The application has been amended as follows: 
In the claims:

1-12.	(Canceled) 

	13.	(Currently amended) A method comprising:
	monitoring at least one key performance indicator (KPI) corresponding to at least one or more key quality indicators (KQIs) over a period of time;
	determining whether a plurality of monitored instances of the at least one KPI exceed an error count threshold during the period of time, wherein the error count threshold is determined based on subscriber cancelation data; and
	on a condition that the error count threshold is met or exceeded during the period of time, triggering an alarm;
	wherein the period of time corresponds to a sliding window of time, wherein the sliding window of time changes in time, when the error count threshold is not met or exceeded. 
	
	14.	(Previously presented) The method of claim 13, wherein the at least one KPI includes at least one of a channel change rate or a picture quality metric.

	15.	(Previously Presented) The method of claim 13, wherein the at least one KPI includes at least one of a service availability ratio, a number of subscriber sessions with a degradation and a service recovery time.

	16.	(Previously Presented) The method of claim 13, wherein the KQIs include one or more of an availability factor of operator equipment for media transmission, an availability factor of a service provider, and an availability factor  for media reception at customer premise equipment (CPE).

	17.	(Original) The method of claim 16, wherein the period of time is a variable period of time.



	19.	(Previously presented) The method of claim 16, wherein the availability factor for media reception is a is a factor of at least one or more non-periodic metrics including: a channel switching time, CPU boot time or a data buffering metric.

	20. 	(Original) The method of claim 13, wherein the KPIs include at least one of: a service availability ration, a percentage of subscriber sessions with service degradation and a service recovery time.

	21.	(Currently amended) A system comprising:
	circuitry configured to monitor at least one key performance indicator (KPI) corresponding to at least one or more key quality indicators (KQIs) over a period of time;
	circuitry configured to determine whether a plurality of monitored instances of the at least one KPI exceed an error count threshold during the period of time, wherein the error count threshold is determined based on subscriber cancelation data; and
	circuitry configured to, on a condition that the error count threshold is met or exceeded during the period of time, trigger an alarm;
	wherein the period of time corresponds to a sliding window of time, wherein the sliding window of time changes in time, when the error count threshold is not met or exceeded. 
	
	22.	(Previously Presented) The system of claim 21, wherein the at least one KPI includes at least one of a channel change rate or a picture quality metric.

	23.	(Previously Presented) The system of claim 21, wherein the at least one KPI includes a service availability ratio, a number of subscriber sessions with a degradation and a service recovery time.



	25.	(Previously Presented) The system of claim 21, wherein the period of time is a variable period of time.

	26.	(Previously Presented) The system of claim 24, wherein the availability factor of the service provider is a factor of at least one or more periodic metrics including: a number of decoded video frames, a number of erroneously decoded frames, a number of errors in stream data, a number of decoded audio frames and a number of errors in audio data.

	27.	(Previously Presented) The system of claim 24, wherein the availability factor of the subscriber equipment is a factor of at least one or more non-periodic metrics including: a channel switching time, CPU boot time or a data buffering metric.

	28. 	(Previously Presented) The system of claim 24, wherein the KPIs include at least one of: a service availability ration, a percentage of subscriber sessions with service degradation and a service recovery time.

	29.	(Currently amended) A system  comprising:
	circuitry configured to monitor an indicator over a period of time, wherein the indicator corresponds to one or more of a channel change rate, a network inaccessibility time or a picture quality metric;
	circuitry configured to determine whether the indicator exceeds an error count threshold during the period of time, wherein the error count threshold is determined based on subscriber cancelation data; and
	circuitry configured to, on a condition that the error count threshold is met or exceeded during the period of time, trigger an alarm;

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445